DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8, 11 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bangwen (CN 101279324).
  	Bangwen teaches a system comprising:
 	a housing (4) comprising a top and sides and defining an inner space extending between the sides and to the top (Fig. 1);
 	a headspace (beneath cover 12, Fig. 1) in an upper portion of the inner space;
 	a reservoir comprising at least a first reservoir portion (Fig. 1), wherein the first reservoir portion is in a lower portion of the inner space (Fig. 1), the headspace and the reservoir are defined with respect to each other within the inner space by a horizontal 
  	a surface (22) comprising a surface portion capable of being cycled between the headspace and the reservoir (Fig. 1).
 	Per claim 2, wherein the housing separates the headspace from a surrounding space (Fig. 1), wherein the housing is capable of maintaining a gaseous composition of the headspace that is different from a gaseous composition of the surrounding space (Fig. 1).
 	Per claim 3, wherein the housing forms an enclosure enclosing the inner space, wherein the reservoir is entirely encompassed within the inner space (Fig. 1).
  	Per claim 4, wherein the reservoir further includes a second reservoir portion (comprising 11) contiguous with the first reservoir portion (Fig. 1), the second reservoir portion does not overlap with the first reservoir portion and does not overlap with the inner space (Fig. 1), the housing separates the headspace from a surrounding space, and the second reservoir portion is contiguous with the surrounding space (Fig. 1).
 	Per claim 5, wherein the headspace is filled with a gas, the gas comprises at least one of methane and carbon dioxide (inherently produced during acidogenesis), the reservoir is filled with a liquid (Fig. 1), and the liquid comprises at least one of inorganic nitrogen and inorganic phosphorus ([0013]).

  	Per claim 8, wherein the housing comprises ports in fluid connection with the inner space and the fluid connection of each port is independently selected from constitutive fluid connection and regulatable fluid connection (Fig. 1).
  	Per claim 11, wherein the surface is configured in the form of a continuous conveyor belt capable of being moveable along a conveyor belt path proceeding through both the headspace and the reservoir (Fig. 1).
 	Per claim 17, wherein the conveyor belt is positioned along the conveyor belt path by support shafts (Fig. 1).
Claims 1-3, 5, 11, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bernard et al. (US 10,106,765).
  	Bernard et al. teach a system comprising:
 	a housing (12, 38) comprising a top and sides and defining an inner space extending between the sides and to the top (Fig. 2);
 	a headspace (within chamber 38, Fig. 2) in an upper portion of the inner space;
 	a reservoir comprising at least a first reservoir portion (Fig. 2), wherein the first reservoir portion is in a lower portion of the inner space (Fig. 2), the headspace and the 
  	a surface (14) comprising a surface portion capable of being cycled between the headspace and the reservoir (Fig. 2).
 	Per claim 2, wherein the housing separates the headspace from a surrounding space (Fig. 2), wherein the housing is capable of maintaining a gaseous composition of the headspace that is different from a gaseous composition of the surrounding space (Fig. 2).
 	Per claim 3, wherein the housing forms an enclosure enclosing the inner space, wherein the reservoir is entirely encompassed within the inner space (Fig. 2).
	Per claim 5, wherein the headspace is filled with a gas, the gas comprises at least one of methane and carbon dioxide (CO2 is injected into chamber 38), the reservoir is filled with a liquid (Fig. 2), and the liquid comprises at least one of inorganic nitrogen and inorganic phosphorus (col. 3, lines 21-25).
  	Per claim 11, wherein the surface is configured in the form of a continuous conveyor belt capable of being moveable along a conveyor belt path proceeding through both the headspace and the reservoir (Fig. 2).
 	Per claim 17, wherein the conveyor belt is positioned along the conveyor belt path by a functional equivalent of support shafts (rollers; Fig. 2).
.
Claims 1-6, 8-9 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Friedman et al. (US 4,211,647).
  	Friedman et al. teach a system comprising:
 	a housing (10) comprising a top and sides and defining an inner space extending between the sides and to the top (Fig. 1);
 	a headspace (above surface 30; Fig. 1) in an upper portion of the inner space;
 	a reservoir comprising at least a first reservoir portion (Fig. 1), wherein the first reservoir portion is in a lower portion of the inner space (Fig. 1), the headspace and the reservoir are defined with respect to each other within the inner space by a horizontal plane spanning the inner space (Fig. 1), and the headspace and the reservoir do not overlap within the inner space (Fig. 1); and
  	a surface (30) comprising a surface portion capable of being cycled between the headspace and the reservoir (abstract).
 	Per claim 2, wherein the housing separates the headspace from a surrounding space (Fig. 1), wherein the housing is capable of maintaining a gaseous composition of the headspace that is different from a gaseous composition of the surrounding space (Fig. 1; abstract).

  	Per claim 4, wherein the reservoir further includes a second reservoir portion (separated by baffle 32) contiguous with the first reservoir portion (Fig. 1), the second reservoir portion does not overlap with the first reservoir portion and does not overlap with the inner space (Fig. 1), the housing separates the headspace from a surrounding space, and the second reservoir portion is contiguous with the surrounding space (Fig. 1).
	Per claim 5, wherein the headspace is filled with a gas, the gas comprises at least one of methane and carbon dioxide (Example 1), the reservoir is filled with a liquid (Fig. 1), and the liquid comprises at least one of inorganic nitrogen and inorganic phosphorus (Example 1).
 	Per claim 6, wherein the headspace is filled with a gas, the gas comprises at least one of biogas and natural gas, the reservoir is filled with a liquid, and the liquid comprises wastewater (Example 2).
	Per claim 8, wherein the housing comprises ports in fluid connection with the inner space and the fluid connection of each port is independently selected from constitutive fluid connection and regulatable fluid connection (Fig. 1).
 	Per claim 9, wherein at least one of the ports is in fluid connection with another one of the ports via a channel that at least partially bypasses (via 37) the inner space.
.


Allowable Subject Matter
Claims 7, 10, 12-16, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  While claim 1 is not patentable for the reasons provided above, in the examiner’s opinion, the prior art fails to teach or render obvious the system further comprising elements having the recited positioning as recited in claims 7, 10, 12-16 and 18 or the method further including the steps recited in claim 20.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PRINCE whose telephone number is (571)272-1165.  The examiner can normally be reached on M-F: 0545-1515.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FRED PRINCE/
Primary Examiner
Art Unit 1778



FP
09/08/2021